Citation Nr: 1449370	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-00 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for ischemic heart disease, to include coronary artery disease.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran's high cholesterol is a laboratory finding and is not a disability for VA purposes.

2.  The Veteran did not have duty near a Thai air base perimeter.

3.  The evidence does not show that it is at least as likely as not that the Veteran was actually exposed to Agent Orange in service.  

4.  The evidence does not show that the Veteran's ischemic heart disease, including coronary artery disease, and/or hypertension manifested to a compensable degree within a year of his separation from service or until many years after service.



CONCLUSIONS OF LAW

1.  Service connection for high cholesterol is not warranted. 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2014).

2.  The elements for entitlement to service connection for ischemic heart disease, including coronary artery disease, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).

3.  The elements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2013); 38 C.F.R. § 3.159(b)(2013).

As to the issues of entitlement to service connection for ischemic heart disease, including coronary artery disease, the duty to notify was satisfied prior to the initial RO decision on this issue by way of a letter sent to the Veteran in March 2011.  Concerning his service connection claims for hypertension and high cholesterol, the duty to notify was satisfied prior to the initial RO decision on these issues by way of a letter sent to him in July 2011.  These letters informed him of his duty and the VA's duty for obtaining evidence and provided an explanation of the evidence and information required to substantiate his service-connection claims.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's STRs and service personnel records have been obtained, and the VA obtained the Veteran's VA and private medical records.  The Veteran has also submitted lay evidence.  

Pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to Agent Orange during service.  Personnel records were obtained, including information concerning the dates and locations of the Veteran's unit of assignment, participation in combat operations and official travel outside of the U.S.  Additionally, the VA sought information concerning his potential exposure to herbicides.  See March 2011 Response to Personnel Information Exchange System (PIES) Request.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claims in this case.  High cholesterol is a laboratory finding, not a disease or injury, and thus service connection is not warranted.  Moreover, as explained below, there is no evidence that the Veteran had ischemic heart disease or hypertension during service or for many years after his discharge.  Nor does the competent evidence demonstrate that the Veteran was actually exposed to Agent Orange during service or entitled to a presumption of exposure.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a hearing before the undersigned VLJ in which he presented testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran gave testimony concerning his service at two Air Force Bases in Thailand during the Vietnam Era, focusing on those duties that he claims required him to work near the air base perimeter.  See Hearing Tr. at 2-5.  His testimony in this regard, and argument proffered by his representative, demonstrates that the Veteran and his representative were aware of the elements to establish service connection for his conditions.  See id.  Additionally, the VLJ asked questions directed at establishing service connection under alternate theories of entitlement and sought to identify any pertinent evidence not currently associated with the claims file.  See Hearing Tr. at 5-8.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service connection

In this case, the Veteran seeks disability compensation in connection with his high cholesterol, ischemic heart disease and hypertension, which he claims were the result of exposure to Agent Orange while he was serving at the Korat and Takhli Royal Thai Air Force Base (RTAFB) in Thailand.  See February 2011 Claim; see also Hearing Tr. at 3.  The Veteran testified that as an aircraft mechanic, his duties required him to work near the air base perimeter while repairing aircraft and clearing the flight line of debris.  See Hearing Tr. at 3-4.  In written statements, he also claimed he was exposed to the herbicide Agent Orange because he washed, repaired and maintained aircraft used in the Republic of Vietnam airspace, and those aircraft "had to have particles/amounts of Agent Orange on them. . . ."  See January 2012 VA Form 9.  

High Cholesterol

Regarding the Veteran's claim for service connection for high cholesterol, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown , 7 Vet. App. 439 (1995).  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran has not identified any underlying disability he claims is manifested by high cholesterol.  While elevated cholesterol may be a risk factor for or a manifestation of ischemic heart disease, which is discussed below, it is not itself a disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, there is no basis for awarding service connection for high cholesterol, and the appeal in this regard is denied.

Ischemic Heart Disease and Hypertension

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the reported in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset of its discussion, the Board notes that the Veteran has current diagnoses of ischemic heart disease and hypertension and, thus, the threshold element of service connection is met.

Here, the Veteran is not claiming that his ischemic heart disease and hypertension first manifested during service, but instead asserts that he was exposed to the herbicide Agent Orange during service, and that this exposure resulted in his current diagnoses of ischemic heart disease and hypertension.  See February 2011 Claim; see also Hearing Tr. at 6-8.  

While ischemic heart disease, including  coronary artery disease, is included among the enumerated diseases that have been presumptively linked to herbicide exposure, hypertension is not.  See 38 C.F.R. § 3.309(e).  Nevertheless, this does not preclude the Veteran from establishing that either disorder had its onset due to herbicide exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To do so, however, he must first establish that he was exposed to herbicides in service.  In this regard, the Veteran can satisfy his burden to establish the "in-service injury" element in one of two ways: (1) by proving that he is entitled to the presumption of exposure to Agent Orange pursuant to 38 U.S.C.A § 1116(a)(1)(A) and 38 C.F.R. §§ 3.307(a)(6)(iii), or (2) by proving that he was actually exposed to Agent Orange during service.  38 U.S.C.A § 1116(a)(1)(A), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Board will address the Veteran's claims under each of these theories.

Presumptive Exposure

The record does not show, nor does the Veteran assert, that he served in the Republic of Vietnam during the Vietnam Era or was otherwise present in the Republic of Vietnam as part of his travel to his unit assignment in Thailand.  See Hearing Tr. at 5.  Therefore, he is not presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

Nevertheless, the Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose service activities involved duty on or near the perimeters of Thailand military bases because there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  See May 2010 C&P Service Bulletin.  Thus, in the case of Veterans serving in Thailand during the Vietnam era, VA currently concedes in-service herbicide exposure for Air Force service personnel serving at specifically enumerated Royal Thai Air Force Bases, but only if the Veteran's served in a military occupational specialty (MOS) with significant time spent performing duties on or near the air base perimeter.  See id.  Specifically, VA will concede herbicide exposure if an Air Force Veteran served on one of the enumerated air bases as an Air Force (1) security policeman, (2) security patrol dog handler, (3) member of a security police squadron or (4) otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence[.]"  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q). 

In this case, the evidence of record shows that the Veteran served at the Korat RTAFB and Takhli RTAFB, both of which are among those listed and to which the presumption applies.  However, the credible evidence of record does not demonstrate by an equipoise standard that he served near the air base perimeter as contemplated by the VA manual.  The Veteran's MOS was an aircraft mechanic.  He testified that as such he would police the flight line and surrounding areas to ensure that they were free of any objects or debris that could harm the aircraft, and that in doing so he would be near the perimeter line.  See Hearing Tr. at 3-5.  He further testified that as part of his duties he would have to replace the aircraft's fuel tanks, bombs and/or starter cartridges, and that these items were stored against the perimeter fence line where he would have to go to retrieve them.  See id. at 3.  The Board notes that he is competent to give such testimony as it is within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Board finds that the Veteran's trips to the air base perimeter to obtain items or clear debris does not rise to the level of "serving near the air base perimeter" as contemplated by the VA manual.  

In creating a presumption of herbicide exposure for Veterans who served on Air Force bases in Thailand, the VA has specifically limited its presumption to those Veterans whose daily duties required them to consistently spend long periods of time on or near the air base perimeter where herbicides were likely used.  In creating this presumption the VA listed three MOS:  security policeman, security patrol dog handler and member of a security police squadron.  Persons with these MOS spent multiple hours a day policing the air base perimeter, looking for signs of infiltration or potential places of infiltration along the perimeter fence.  In doing so they had significant personal contact with the areas in which herbicides were known to have been used.

In an effort to afford the presumption to Veterans who did not serve as security, but who otherwise spent prolonged periods of time on the air base perimeter and thus also had lengthy periods of physical contact with the geographical areas in which herbicides were used, VA extended the presumption to Veterans who performed other MOS that served near the air base perimeter.  Significantly, the VA has not extended the presumption to all those who had contact with the air base perimeter.  Those with periodic contact with the air base perimeter, but whose duty stations were not located on the perimeter, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (listing three MOS with significant periods of physical contact with the air base perimeter and stating that service near the base perimeter may be shown by evidence of daily work duties).  Thus, the Veteran must show that his duties placed him on or near the perimeters for a significant period of time.  To allow the presumption to extend to Veterans with only sporadic, occasional or periodic contact with the air perimeter would eviscerate the rule and make the limitation of the presumption meaningless.  

Unlike security policeman, security patrol dog handlers, and members of a security police squadron, the Veteran's duties did not place him on or near the perimeter of the air base for any significant length of time.  Although he made trips to the fence line to retrieve items used in maintaining the aircraft or to remove debris from the flight line, his duties did not require him to spend significant periods of time on or near the perimeter.  The bulk of the Veteran's duties took place elsewhere, away from the air base perimeter.  For this reason, the Veteran is not entitled to the special consideration of exposure to herbicides as enumerated by the C&P Service.

Actual/Direct Exposure

Even though the Veteran is not entitled to the presumption of exposure to herbicides, he may, nonetheless, establish service connection if he has put forth sufficient evidence to demonstrate by an equipoise standard that he was actually exposed to herbicides.  Under this theory, a veteran who was actually exposed to herbicides is also entitled to presumptive service connection for the diseases listed in 38 C.F.R. §3.309(e).  See 38 C.F.R. §3.309(e).  Thus, the Board must determine whether the evidence supports a finding that the Veteran was actually exposed to Agent Orange during service.

The evidence in the record does not establish that it is at least as likely as not that the Veteran was exposed to Agent Orange during his service in Thailand.  The only evidence in the record that supports a finding of actual exposure is the Veteran's claims that he handled items that were stored at the air based perimeter and not washed before use, and that he was exposed to the herbicide Agent Orange because he washed, repaired and maintained aircraft used in the Republic of Vietnam airspace, and those aircraft "had to have particles/amounts of Agent Orange on them. . . ."  See January 2012 VA Form 9; see also Hearing Tr. at 3.   A witness must have personal knowledge in order to be competent to testify to a matter.  Layno v. Brown, 6 Vet. App. at 469.  Personal knowledge is knowledge that comes to the witness through observation, i.e. matters he can see, hear, feel, smell, and taste.  Id. at 469 (citing United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976)).  Competent testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge.  Id. at 470.  

In this instance, there is no evidence that the Veteran has personal knowledge that the aircraft that he serviced or the parts he used were contaminated by herbicides.  While the Veteran is certainly competent to testify as to the physical appearance, smell, consistency, and any other observable attributes of any substance he encountered, the Veteran did not describe observing any substance on the aircraft or parts he encountered.  His statements that those items "had to have particles/amounts of Agent Orange on them," without more, is merely conclusory and not supported by observable facts.  Thus, based on all of the evidence of record, the Board finds that the Veteran's statement concerning the presence of herbicides on the aircraft and parts with which he had contact is not competent evidence, and thus cannot support a finding of actual exposure.  

Consequently, based on the totality of the evidence in the record, the Veteran has failed to establish, by an equipoise standard, that he was exposed to herbicides in service, either on a presumptive or an actual basis.  He also has not alleged or demonstrated that he suffered from any other disease or injury in service that caused or aggravated his ischemic heart disease or hypertension.  

Accordingly, as the second requirement for direct service connection has not been met in this case, the Veteran is not entitled to service connection for ischemic heart disease, including coronary artery disease, or hypertension on a direct basis.


Presumptive Service Connection for Chronic Diseases

Even without evidence of an in-service disease or injury, the Veteran may still establish service connection for certain diseases, including hypertension, on a presumptive basis if the evidence shows that those conditions manifested to a compensable degree within one year after his separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Likewise, the Veteran may be entitled to service connection on a presumptive basis if the record contains sufficient evidence of continuity of symptomatology of a chronic disease since leaving service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

In this case, the Veteran is not entitled to presumptive service connection under these theories.  The Veteran has not alleged that either his ischemic heart disease or hypertension had its onset within a year after separation or that he has exhibited continuity of symptomatology since that time.  See Hearing Tr. at 6-8.  The evidence in the record demonstrates that the Veteran was not diagnosed with ischemic heart disease or hypertension until 2002 or 2004, and did not exhibit symptoms of these conditions until that time.  See April 2004 Medical Record; see also December 2010 Medical Record.  Although the Veteran did exhibit a slightly elevated blood pressure in his separation examination, he was not diagnosed as having hypertension or chronic high blood pressure at that time or at any time during service.  See STRs.  There is absolutely no lay or medical evidence in the record demonstrating that the Veteran's ischemic heart disease or hypertension manifested within one year of his separation from service.  There are no statements from the Veteran that he began exhibiting symptoms of ischemic heart disease or hypertension within one year of separation from service, nor are there any medical records in the evidence demonstrating that he exhibited symptoms of either disease and/or that those symptoms have persisted.  Instead, his medical records show that his hypertension first manifested in 2002 or 2004.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for his ischemic heart disease or hypertension.


ORDER

Service connection for high cholesterol is denied.

Service connection for ischemic heart disease, to include coronary artery disease, is denied.

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


